FIFTH DIVISION
                                                       SEPTEMBER 22, 2006



1-04-2612

THE PEOPLE OF THE STATE OF ILLINOIS,                              )   Appeal from the
                                                                  )   Circuit Court of
               Plaintiff-Appellant,                               )   Cook County.
                                                                  )
       v.                                                         )   No. 01 CR 27205
                                                                  )
JESSE GALAN,                                                      )   Honorable
                                                                  )   Fred G. Suria,
               Defendant-Appellee.                                )   Judge Presiding.
                                                                  )
                                                                  )
                                                                  )



       JUSTICE TULLY delivered the opinion of the court:

       On October 11, 2001, defendant-appellee, Jesse Galan (defendant), was arrested in the

State of Indiana by Chicago police officers. Following his arrest, defendant was indicted and

charged with both possession with intent to deliver more than 900 grams of cocaine and

possession with intent to deliver more than 5,000 grams of cannabis. Prior to trial, defendant

filed a motion to quash arrest and suppress evidence. Following an evidentiary hearing, the

circuit court denied defendant's motion to quash arrest and suppress evidence.

       Defendant filed a motion to reconsider the denial of his motion to quash arrest and

suppress evidence. In his motion to reconsider, defendant contended that his arrest was unlawful

in that the arrest occurred in the State of Indiana and the Chicago police officers disregarded

Indiana's fresh pursuit law. Specifically, defendant argued that the Chicago police officers

disregarded the portion of Indiana's fresh pursuit statute that requires out-of-state police officers
1-04-2612

who effect an arrest inside the State of Indiana to bring the person arrested before an Indiana

judge for a hearing regarding the lawfulness of the arrest. Ind. Code Ann, ' 35-33-3-2

(LexisNexis 1998). The circuit court agreed that the Chicago police officers disregard of

Indiana's fresh pursuit law rendered defendant's arrest unlawful and, as such, the circuit court

quashed defendant's arrest and suppressed the evidence obtained contemporaneous with and

subsequent to the unlawful arrest. For the reasons that follow, we affirm.

                                              FACTS

       On October 11, 2001, defendant was traveling in his truck from Chicago, Illinois, toward

Indiana. Defendant, who was traveling south on Indianapolis Boulevard, stopped his truck at a

tollbooth inside the State of Indiana. Chicago police officers were following defendant as he

traveled toward Indiana after surveillance of defendant inside Illinois had raised suspicions that

defendant was involved in selling large quantities of illegal drugs. While he was stopped at the

tollbooth inside the State of Indiana, defendant was suddenly surrounded by a group of plain-

clothed Chicago police officers, all of whom had their guns drawn and pointed at defendant. The

Chicago police officers ordered defendant to exit his truck and defendant was placed in

handcuffs. Defendant's truck was searched and two boxes of marijuana were seized.

       The Chicago police officers then placed defendant in a Chicago police car and removed

defendant from the State of Indiana and returned him to the State of Illinois. The Chicago police

officers brought defendant to his parents' home, located at 8521 South Burley Avenue in

Chicago, Illinois, where they conducted a search. During the search of defendant's parents'

home, Chicago police officers recovered two pistols, three kilos of cocaine, and approximately



                                                 2
1-04-2612

$10,000 in cash. Following his arrest, defendant was indicted and charged with possession with

intent to deliver more than 900 grams of cocaine and possession with intent to deliver more than

5,000 grams of cannabis.

       Prior to trial, defendant filed a motion to quash arrest and suppress evidence, which,

following an evidentiary hearing, the circuit court denied. Defendant, however, filed a motion to

reconsider the denial of the motion to quash arrest and suppress evidence. In his motion to

reconsider, defendant emphasized that his arrest by Chicago police officers occurred inside the

State of Indiana. Defendant asserted that his arrest was unlawful and the evidence obtained by

the Chicago police officers should be suppressed and his arrest should be quashed because the

arrest was not conducted in accordance with section 35-33-3-2 of Indiana's fresh pursuit statute,

which provides:

               "If an arrest is made in [the State of Indiana] by an officer of another state [in

       fresh pursuit of a felon], he shall, without unnecessary delay, take the person arrested

       before a judge of the county in which the arrest is made. The judge shall conduct a

       hearing for the purpose of determining the lawfulness of the arrest. If the judge

       determines that the arrest was lawful, he shall commit the person arrested to await for a

       reasonable time the issuance of an extradition warrant by the governor of [Indiana]. If

       the judge determines the arrest was unlawful, he shall discharge the person arrested."

       (Emphasis added.) Ind. Code Ann, ' 35-33-3-2 (LexisNexis 1998).

       Since the Chicago police officers never brought defendant before an Indiana judge in the

Indiana county in which defendant was arrested as directed by the statute, defendant contended



                                                  3
1-04-2612

that the arrest was illegal. The circuit court granted defendant's motion to reconsider and

defendant's arrest was quashed and the evidence obtained both contemporaneous with and

subsequent to his illegal arrest was suppressed. Following the entry of the circuit court's order

quashing the arrest and suppressing the evidence, plaintiff-appellant, the People of the State of

Illinois (the State), filed this timely appeal.

                                                 DISCUSSION

          When reviewing a trial court's ruling on a motion to suppress evidence and quash arrest, reviewing

courts apply a deferential standard of review to the trial court's factual determinations and credibility

assessments, reversing those findings only for manifest error. People v. Sorenson, 196 Ill. 2d 425,

431 (2001). As to the ultimate legal question of whether the evidence should be suppressed and the

arrest should be quashed, however, de novo review is appropriate. People v. Pitman, 211 Ill. 2d 502,

512 (2004). In this case, our review of the trial court's decision on the motion to quash and suppress

rests on legal questions: whether Chicago police officers' disregard of Indiana's fresh pursuit statute when

making an arrest inside the State of Indiana renders the arrest unlawful and, if so, whether the remedy for

the unlawful arrest is quashing the unlawful arrest and suppressing the evidence obtained as a result of the

unlawful arrest. Accordingly, our review is de novo.          On appeal, the State first contends that the

circuit court erred because the State's disregard of Indiana's fresh pursuit statute (Ind. Code Ann,

' 35-33-3 (LexisNexis 1998)) when it arrested defendant in Indiana did not render defendant's

arrest unlawful. We disagree.

          Section 35-33-3-1 of Indiana's fresh pursuit statute, which addresses the circumstances

under which a non-Indiana police officer may enter the state of Indiana and make an arrest,

states:

                                                        4
1-04-2612

                "Any member of a duly organized state, county or municipal peace unit of another state who

        enters this state in fresh pursuit, and continues within [Indiana] in such fresh pursuit of a person in

        order to arrest him on ground that he is believed to have committed a felony in the other state, shall

        have the same authority to arrest and hold such person in custody as has any law enforcement officer

        of this state to arrest and hold in custody a person on the ground that he is believed to have

        committed a felony in this state." Ind. Code Ann. ' 35-33-3-1 (LexisNexis 1998).

        In addition, section 35-33-3-2 of Indiana's fresh pursuit statute addresses the steps that

must be taken by an out-of-state police officer who makes an arrest inside the state of Indiana and states:

                "If an arrest is made in [Indiana] by an officer of another state in accordance with the

        provisions of section 1 of this chapter, he shall, without unnecessary delay, take the person arrested

        before a judge of the county in which the arrest was made. The judge shall conduct a hearing for the

        purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was

        lawful, he shall commit the person arrested to await for a reasonable time the issuance of an

        extradition warrant by the governor of [Indiana]. If the judge determines that the arrest was

        unlawful, he shall discharge the person arrested." (Emphasis added.) Ind. Code Ann. ' 35-

        33-3-2 (LexisNexis 1998).

        The parties agree that, in compliance with section 35-33-3-1 of Indiana's fresh pursuit

statute, the Chicago police were properly in fresh pursuit of defendant, whom the Chicago police

believed had committed a felony. Furthermore, the parties agree that defendant was arrested in

Indiana and, contrary to section 35-33-3-2 of Indiana's fresh pursuit statute, he was not

brought "before a judge of the county in which the arrest [was] made for the purpose of

determining the lawfulness of the arrest." Ind. Code Ann. ' 35-33-3-2 (LexisNexis

                                                       5
1-04-2612

1998).

         While the State agrees that the Chicago police officers failed to comply with section

35-33-3-2 of Indiana's fresh pursuit statute in that they failed to bring defendant before a

judge in the Indiana county in which defendant was arrested, the State asserts that the arrest was

not unlawful because the Chicago police officers had "appropriate statutory authority" to make

the arrest of defendant. In addition, the State contends that the Chicago police officers' disregard

of section 35-33-3-2 of Indiana's fresh pursuit statute did not amount to an unlawful arrest

in that it constituted "harmless error" because it is likely that if the Chicago police officers had

complied with Indiana's fresh pursuit statute, the Indiana judge would have determined that the

arrest was lawful. We cannot agree with the State's arguments.

         In People v. Jacobs, 67 Ill. App. 3d 447 (1979), the Third District considered the

propriety of an arrest of an Illinois citizen by Illinois police officers that occurred inside the State

of Iowa. Like Indiana, Iowa had enacted the Uniform Fresh Pursuit Law, which required that,

"an out-of-State police officer, after effecting an arrest, shall without unnecessary delay take the

person arrested before a magistrate of the county in which the arrest was made, who shall

conduct a hearing for the purpose of determining the lawfulness of the arrest." Jacobs, 67 Ill.

App. 3d at 449-50, citing Iowa Code '756.1 (1946). The court reasoned that, pursuant to Iowa's

fresh pursuit statute, the Illinois police officers were permitted to follow the Illinois citizen into

the State of Iowa and arrest him since they believed the defendant had committed a number of

felonies. Jacobs, 67 Ill. App. 3d at 449-50. The court held, however, that the defendant's arrest

was illegal because the Illinois police officers failed to bring the defendant before a magistrate in



                                                   6
1-04-2612

the Iowa county in which the arrest was made and, therefore, "the Illinois police officers had no

authority to arrest [the defendant] in the State of Iowa." Jacobs, 67 Ill. App. 3d at 449.

       We agree with the reasoning of the Third District in People v. Jacobs, 67 Ill. App. 3d at

447, and, applying the holding in that case to the facts of this case, we conclude that defendant's

arrest was unlawful. In this case, the Chicago police officers blatantly disregarded the portion of

Indiana's fresh pursuit statute that requires out-of-state police officers to bring a person arrested

before an Indiana judge who "shall conduct a hearing for the purpose of determining the

lawfulness of the arrest." We conclude that the Chicago police officers had no inherent authority

to effect an arrest in Indiana; rather, the Chicago police officers' authority to make an arrest in

Indiana was derived from Indiana's fresh pursuit statute and the authority provided by the

Indiana statute is conditioned by the requirement that an accused shall be brought before an

Indiana judge for a determination of the lawfulness of the arrest. Accordingly, under the

rationale of People v. Jacobs, 67 Ill. App. 3d at 447, which we endorse, defendant's arrest was

unlawful.

       Since we have concluded that the Chicago police officers lacked proper statutory

authority to effect a lawful arrest since they disregarded the Indiana fresh pursuit statute, we next

address whether the circuit court's choice of remedy was correct. The State asserts that the

circuit court erred when it quashed the arrest and suppressed the evidence. We disagree.

       In People v. Carrera, 203 Ill. 2d 1 (2002), our supreme court affirmed this court's order

suppressing evidence the police obtained during the course of an unlawful extraterritorial arrest.

The defendant lived in Franklin Park, Illinois, and was arrested at his home by Chicago police



                                                  7
1-04-2612

officers. The Chicago police officers conducted surveillance of the defendant's home in Franklin

Park and, based on the surveillance, the Chicago police officers suspected the defendant was in

possession of a controlled substance. The Chicago police officers effected their extraterritorial

arrest of the defendant in Franklin Park, Illinois. In effecting their arrest of defendant, the

Chicago police officers relied on an Illinois statute that permitted extraterritorial arrests but

which was, subsequent to the defendant's arrest, held to be unconstitutional. The State argued

that because the Illinois statute at issue had not been declared unconstitutional at the time of the

defendant's arrest, the exclusionary rule should not apply. Specifically, the State contended that

the good-faith exception to the exclusionary rule applied because the Chicago police officers did

not violate the defendant's substantive constitutional rights in effecting the arrest. In affirming

our decision that the defendant's motion to suppress should be granted because Chicago police

did not have proper statutory authority to arrest the defendant in Franklin Park, Illinois, our

supreme court stated that "Illinois law is settled that the exclusionary rule is applicable where the

police effectuate an extraterritorial arrest without appropriate statutory authority." Carrera, 203
Ill. 2d at 11.

        As stated above, in this case, the Chicago police officers did not have appropriate

statutory authority to arrest defendant inside the State of Indiana since they disregarded the only

authority that would permit non-Indiana police to effect an arrest inside the State of Indiana. As

our supreme court has stated, when the police effect an unlawful extraterritorial arrest, as was the

case with defendant's arrest inside the State of Indiana, "the exclusionary rule is applicable."

Carrera, 203 Ill. 2d at 11. We conclude, therefore, that the circuit court correctly granted



                                                   8
1-04-2612

defendant's second motion to quash and suppress.

        In addition to our supreme court's holding in People v. Carrera, 203 Ill. 2d at 1 and the

Third District's decision in People v. Jacobs, 67 Ill. App. 3d at 447 in which both courts

determined that suppression of evidence was a proper remedy in the face of an unlawful

extraterritorial arrest by Illinois police officers, other jurisdictions have adopted a similar

approach, requiring suppression under analogous circumstances. See, e.g., United States v.

Holmes, 380 A.2d 598 (D.C. 1977) (affirming the suppression of evidence where the defendant

was not taken before a judge as required by the District of Columbia's Uniform Act on Fresh Pursuit

(D.C. Code '23--901 (1973)); Commonwealth v. Sadvari, 561 Pa. 588, 752 A.2d
393 (2000) (suppressing evidence because Pennsylvania police officers, who arrested the defendant

inside the State of Delaware, failed to comply with Delaware's fresh pursuit statute, which required the

Pennsylvania police officers to bring the defendant before a justice of the peace in the Delaware county in

which the arrest was made); Commonwealth v. Savage, 430 Mass. 341, 719 N.E.2d 473

(1999) (excluding evidence related to defendant's driving under the influence violation where the police

officer acted without statutory or common law authority in making an extraterritorial stop).

        In sum, we conclude that when the Chicago police officers disregarded Indiana's fresh

pursuit statute's directive that an out-of-state police officer present the person arrested to an

Indiana judge for review of the lawfulness of an arrest effected in Indiana, the Chicago police

officers acted in the absence of appropriate statutory authority and, therefore, the arrest was

unlawful. Furthermore, we confirm that application of the exclusionary rule is appropriate when

Illinois police officers effectuate an extraterritorial arrest without appropriate statutory authority.

See Carrera, 203 Ill. 2d at 11. In addition to the support we find for our conclusion in the

                                                      9
1-04-2612

decisions of both Illinois's courts and other jurisdictions' courts, we believe that application of

the exclusionary rule under circumstances such as those presented by this case is necessary in

that a contrary interpretation would render empty the mandate of the Indiana fresh pursuit

statute.

                                            CONCLUSION

           For the forgoing reasons, the judgment of the circuit court of Cook County is affirmed.

           Affirmed.

           O'BRIEN, P.J., and O'MARA FROSSARD, J., concur.




                                                  10